19-13895-jlg      Doc 253   Filed 06/02/20 Entered 06/02/20 20:14:31               Main Document
                                         Pg 1 of 1

                       EMMET, MARVIN & MARTIN, LLP
                                  COUNSELLORS AT LAW
                                       120 Broadway                                                  John Dellaportas
                                 New York, New York 10271                                                     Partner
                                      212-238-3000                                                 Tel: 212-238-3092
                                                                           Fax: 212-238-3100 •Fax (alt.) 212-608-0544
                                  www.emmetmarvin.com                                 jdellaportas@emmetmarvin.com


   June 2, 2020

   Via ECF
   Honorable James J. Garrity, Jr.
   United States Bankruptcy Court
   Southern District of New York
   One Bowling Green
   New York, NY 10004-1408

          RE:      In re Orly Genger, Case No.: 19-13895-jlg

   Dear Judge Garrity:

          This firm represents judgment creditor Sagi Genger in the above Chapter 7 case.
   On behalf of Eric Herschmann and Sagi Genger, we respectfully jointly request that the
   Court so-order the attached Stipulation and Order Concerning Redaction of Confidential
   Information, so that the exhibit attached thereto may be substituted for Exhibit DD to Sagi
   Genger’s Amended Motion to Dismiss (ECF Doc. 239-31) on the ECF docket. The
   replacement exhibit redacts certain information that Mr. Herschmann maintains to be
   confidential. We thank the Court for its consideration.


                                                 Respectfully submitted,




                                                 John Dellaportas


   cc:    Elizabeth Aboulafia, Esq.
          Raymond W. Battaglia, Esq.
          Rocco A. Cavaliere, Esq.
          John Dellaportas, Esq.
          Yann Geron, Esq.
          Christopher Kiplok, Esq.
          Andrew Kurland, Esq.
          Paul J. Labov, Esq.
          Frank A. Oswald, Esq.




                            NEW YORK, NEW YORK • MORRISTOWN, NEW JERSEY
